Citation Nr: 0012872	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include as due to an undiagnosed illness.

2. Entitlement to service connection for sleep apnea, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from April 1964 to 
June 1967, from November 1983 to March 1984, and from 
December 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for a pulmonary disorder to include as due 
to an undiagnosed illness, a skin condition, to include as 
due to an undiagnosed illness, sinusitis, headaches, and 
sleep apnea, and from an October 1999 rating decision by the 
RO in St. Louis, Missouri, which denied the veteran's claim 
for service connection for left ear hearing loss.  The 
veteran filed timely appeals to these adverse determinations.

The Board notes that subsequent to the issuance of the 
November 1994 rating decision on appeal, the veteran's claims 
file was transferred to the St. Louis, Missouri RO.  In 
addition, following the issuance of this rating decision, the 
veteran clarified, via both written submissions and hearing 
testimony, that he was seeking service connection for the 
first five issues listed above on the additional basis that 
they were indications of chronic disability due to an 
undiagnosed illness contracted while serving in the Persian 
Gulf, specifically from exposure to fumes from burning oil 
wells.  Therefore, the RO revised the issues on appeal to 
reflect this change.

FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  The veteran has not submitted competent evidence that he 
currently suffers from a pulmonary disorder which is related 
to service or is due to an undiagnosed illness.

3.  The veteran currently suffers from sleep apnea which had 
its onset during the veteran's period of active duty service.

4.  The veteran currently suffers from a skin condition which 
had its onset during the veteran's period of active duty 
service.

5.  The veteran currently suffers from sinusitis which had 
its onset during the veteran's period of active duty service.

6. The veteran currently suffers from a headache disorder 
which had its onset during the veteran's period of active 
duty service.

7.  The veteran has not presented competent evidence that his 
current left ear hearing loss is etiologically related to a 
disease or injury incurred in service.






CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a pulmonary disorder due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).

2.  Sleep apnea was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  A skin condition was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

4.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

5.  A headache disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

6.  The veteran's claim for service connection for left ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the veteran's claims, the Board observes that 
the VA has been unable to obtain all of the veteran's service 
medical records, despite numerous attempts to do so.  
Although the veteran's service medical records for his period 
of active and Reserve duty from 1964 through 1986 are of 
record, the medical records from his most recent period of 
active duty service, from December 1990 to October 1991, have 
not been associated with the veteran's claims file.  The 
Board observes that the RO has requested the veteran's 
medical records directly from the Ireland U.S. Army Hospital 
in Fort Knox, Tennessee, for the period from June to August 
1991, and from the 5503rd U.S. Army Hospital in Columbia, 
Missouri.  Both of these sources indicated that the veteran's 
records had been retired to the National Personnel Records 
Center (NPRC).  However, numerous requests to the NPRC met 
with negative responses.  The RO also made several requests 
to the U.S. Army Reserve Personnel Center (APERCEN), again 
without success.  Although a definitive answer to the 
question of the whereabouts of these records could not be 
provided, the NPRC did advise the VA that it appeared that 
the veteran's records had been charged out and were probably 
somewhere in their facility, but that all areas where these 
service medical records might reasonably be had been 
thoroughly checked, with no success.  When service medical 
records are presumed lost or destroyed, VA is obligated to 
search for alternative forms of medical records.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Therefore, the RO 
requested that the veteran submit information on all 
facilities where he received medical treatment in service.  
As indicated above, the veteran requested the records from 
these two Army hospitals as well as from the NPRC, without 
success.  Based on the evidence, the Board is satisfied that 
the RO expended sufficient efforts to assist the veteran in 
obtaining service records from alternate sources.

I.  Persian Gulf War undiagnosed illness claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated by service 
in the United States Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1998).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

A.  Pulmonary disorder 

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  However, the first step in this 
analysis is to determine whether the veteran has presented a 
well-grounded claim for service connection.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C. § 5107(a), the Department of Veterans Affairs (VA) 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

The first medical evidence relating to a pulmonary disorder 
is found in a treatment note dated in March 1994 from James 
Allan, M.D., a physician in private practice.  At that time, 
the veteran complained of shortness of breath, stating that 
he sweated and had to rest putting his shoes on.  However, 
both physical examination and an electrocardiogram (EKG) were 
within normal limits.

However, as the veteran continued to suffer from these 
symptoms, the veteran underwent a pulmonary function test 
(PFT) one week later.  At that time, reduced forced vital 
capacity (FVC) indicated a moderately severe restriction, and 
Dr. Allan diagnosed chronic obstructive pulmonary disease 
(COPD), restrictive.

A few days later, the veteran was seen at a VA Medical Center 
(VAMC) for follow-up testing.  At that time, the examiner 
entertained a diagnosis of small airway disease, based on 
these testing results which showed decreased lung capacity.  
The veteran was scheduled for a new PFT, which took place in 
April 1994.  The results of this testing were normal.  The 
reviewing physician stated "PFTs impressively normal!!  FVC, 
FEV, all normal.  Does not even have evidence of small airway 
disease in contra-distinction to previous PFT's performed by 
MD by Dr. Allan in Jefferson City."  

The veteran again underwent a PFT in May 1994, which again 
showed "normal pulmonary function," with no significant 
change in spirometry since the time of the April 1994 PFT.  
The Board notes that the veteran was diagnosed with sleep 
apnea at approximately this time, following a sleep study.  
However, the issue of entitlement to service connection for 
sleep apnea shall be addressed later in this decision.

In July 1994, the veteran underwent a VA neurological 
examination.  At that time, the veteran reported having been 
exposed to aerosolized and burning petroleum products while 
on duty in the Persian Gulf.  He stated that at that time, he 
had experienced a heavy congested feeling in his chest, with 
a pressure sensation.  His current complaints were primarily 
of shortness of breath and exhaustion.  Physical examination 
was normal, as were chest x-rays, PFTs, and arterial blood 
gases.  The examiner rendered a relevant diagnosis of 
"[e]xposure to burning oil for an extended period of time 
which may be contributing to his shortness of breath episodes 
as well."

In February 1995, the veteran underwent a VA general medical 
examination.  At that time, he stated that he had inhaled 
extensive fumes from burning petroleum in the large oil 
fields in the Persian Gulf.  He stated that since that time, 
his pulmonary function had steadily declined, to the point 
where he was required to use a CPAP at night.  On physical 
examination, the veteran's lungs were clear, with no wheezes.  
No diagnostic or clinical testing was performed.  The 
examiner diagnosed evidence of pulmonary fibrosis and 
decreasing pulmonary function, possibly secondary to chronic, 
burning petroleum inhalation.

Also relevant is a VA discharge summary reflecting 
hospitalization from March to April 1995.  Although this 
hospitalization was for unrelated problems, of note is a 
physical finding of clear chest and lungs, and a notation 
that chest x-rays done in March 1995 shortly after admission 
showed an "unremarkable examination of the chest without 
evidence of acute cardiopulmonary disease."

In July 1995, the veteran underwent a VA respiratory 
examination.  At that time, the veteran reported that he used 
a CPAP for his sleep apnea at night, but reported that he had 
no dyspnea during the day.  The examiner noted no objective 
findings of any pulmonary abnormality, and stated that there 
was no evidence of malignancy on high resolutions x-rays of 
the veteran's chest in December 1994.  The examiner rendered 
a relevant diagnosis of "no chronic lung disease."

In June 1998, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he stated that he never 
suffered from, and was never treated for, lung problems 
during service.  He stated that he first noticed difficulty 
breathing in 1992, while doing a mile run in the Army 
Reserves.  He stated his belief that his breathing problems 
were caused by extended exposure to oil smoke while serving 
in Kuwait.  However, when asked to describe his current 
pulmonary symptoms, he discussed only his sleep apnea, and 
the measures he had taken to control it, such as the use of a 
CPAP machine.

A review of this evidence fails to reveal that the veteran 
currently suffers from a pulmonary disorder.  While the 
veteran complained of pulmonary problems shortly following 
service, and was diagnosed with restrictive chronic 
obstructive pulmonary disease in March 1994, follow-up PFTs 
in April and May 1994 did not confirm this diagnosis.  On the 
contrary, these tests indicated completely normal pulmonary 
functioning.  The Board notes that the VA examiner who 
performed the July 1994 VA examination diagnosed a shortness 
of breath which was possibly contributed to by his earlier 
exposure to burning oil, and the examiner who performed the 
February 1995 VA examination diagnosed evidence of pulmonary 
fibrosis and decreasing pulmonary function, possibly 
secondary to burning petroleum inhalation.  However, in both 
of these cases, the examiners appeared to be relying on the 
veteran's own reported history, since physical, x-ray, PFT 
and arterial blood gas testing results were all normal in 
July 1994, while physical examination was normal in February 
1995 (diagnostic testing was not performed).  Furthermore, it 
is quite possible that these examiners were referring to the 
veteran's sleep apnea, which was diagnosed and discussed on 
both occasions.  In any case, subsequent VA physical and x-
ray examinations in March 1995 and again in July 1995 
specifically diagnosed no evidence of cardiopulmonary 
disease.  Furthermore, at the time of examination in July 
1995, the veteran himself reported no dyspnea during the day, 
and did not complain of any daytime respiratory problems.  
Finally, at the time of the veteran's June 1998 hearing, the 
veteran discussed only his sleep apnea when discussing his 
current pulmonary problems.  Therefore, as a well-grounded 
claim requires medical evidence of a current disability, the 
veteran's claim for service connection for a pulmonary 
disorder, to include as due to an undiagnosed illness, must 
be denied as not well grounded.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

B.  Sleep apnea, a skin condition, sinusitis and headaches

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for sleep apnea, a skin 
condition, sinusitis and headaches due to an undiagnosed 
illness are plausible or capable of substantiation and are 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).



i.  Sleep apnea

The first medical evidence relating to sleep apnea is found 
in VA and private treatment records dated in early 1994, at 
which time the veteran repeatedly complained of shortness of 
breath, fatigue, and exhaustion.  However, no particular 
source for these complaints was found.

At the time of the VA neurological examination in July 1994, 
the veteran complained of sudden onset of shortness of 
breath, and exhaustion, requiring him to rest four to eight 
times per day.  His wife also reported that he snored loudly, 
which appeared to wake the veteran up at night.  The examiner 
noted that the veteran had a sleep study scheduled for the 
next month, which he predicted would be positive for sleep 
apnea.  The examiner diagnosed a classic history of sleep 
apnea, with a sleep study scheduled, and exposure to burning 
oil and petroleum products for an extended period of time 
which may be contributing to his shortness of breath as well.

Following several examinations which produced minimal 
findings, such as the PFTs described previously, the veteran 
was admitted to a VAMC in August 1994 for a sleep study.  The 
discharge summary for this study indicates that at the time 
of admission, the veteran had been complaining of dyspnea for 
more than a year.  He reported shortness of breath with 
minimal activity and a feeling of exhaustion, which he first 
noticed in 1991, while serving in Kuwait.  At the time of 
admission, the veteran complained of extreme fatigue, and his 
wife reported that he snored loudly and stopped breathing at 
times.  The examiner noted that the PFTs done in April and 
May 1994 had been normal.  The examiner also noted the 
veteran's belief that all of his problems started after he 
had served in the Gulf War and had breathed in oil fumes.  
The Board notes that the discharge diagnosis from this study 
was possible obstructive sleep apnea, but this was later 
changed to a definitive diagnosis of sleep apnea following 
the receipt of the results from the third night of the study.

At the time of a VA general medical examination in February 
1995, the veteran again reported having inhaled extensive 
smoke from burning oil in the Persian Gulf.  He stated that 
since that time, he had experienced a steady deterioration of 
pulmonary function and was required to use a CPAP at night.  
The examiner diagnosed evidence of pulmonary fibrosis and 
decreasing pulmonary function, may be secondary to chronic, 
burning petroleum inhalation.

The veteran underwent two VA respiratory examinations in July 
1995, both of which diagnosed sleep apnea.  Neither 
examination indicated an opinion regarding the onset of the 
disorder, but they both noted that the first diagnosis of 
sleep apnea was in 1994.

At the time of the veteran's June 1998 hearing, he testified 
that he first began experiencing sleep difficulties in 1994.  
His wife stated that he had trouble staying asleep and 
suffered from shortness of breath and snoring.  The veteran 
stated that he believed that this problem was related to the 
oil smoke he inhaled while in the Persian Gulf, since he 
first began having problems with tightness in the chest, 
congestion, and difficulty breathing at that time, which had 
worsened since then to the point where he had to use a CPAP 
machine to breathe properly at night.

A review of this evidence reveals that the veteran complained 
of shortness of breath, fatigue, snoring and difficulty 
sleeping on many occasions after service.  However, as noted 
above, service connection under section 3.317 is available 
only for undiagnosed illnesses attributable to Southwest Asia 
service during the Persian Gulf War, i.e., those illnesses 
which "by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis."  
In this case, the veteran's symptomatology has been medically 
attributed to the known diagnosis of sleep apnea, as 
indicated above.  Thus, to the extent that the veteran's 
complaints have been specifically attributed to an 
identifiable cause, they are not manifestations of an illness 
which "cannot be attributed to any known clinical 
diagnosis," and service connection under section 3.317 is 
precluded.  

However, the Board has considered the veteran's service 
connection claim on a direct basis as well.  In this regard, 
the Board notes that the veteran has repeatedly complained of 
multiple respiratory problems beginning in 1994, particularly 
shortness of breath on exertion and extreme fatigue.  
Repeated examinations have failed to show any actual 
pulmonary disorder.  However, the veteran has been diagnosed 
on several occasions with sleep apnea based on these same 
complaints. Furthermore, the veteran has provided testimony, 
which the Board finds credible, that he began suffering from 
such symptoms when he was exposed to near-constant oil smoke 
in the Persian Gulf, and that he has suffered from these 
symptoms ever since that time.  Thus, the Board concludes 
that the opinions of the VA examiners in July 1994 and again 
in February 1995 linking the veteran's current respiratory 
complaints to his inhalation of burning oil in Kuwait 
constitutes a nexus between his current sleep apnea and his 
symptoms since service.  Therefore, based on this continuity 
of symptomatology, the Board finds that service connection is 
established for the veteran's sleep apnea. 

ii.  Skin condition

The Board notes that the veteran has repeatedly complained 
of, and been treated for, pruritic lesions over almost all 
areas of his body, including his scalp, arms, chest, and 
legs, beginning in September 1992 and continuing to the 
present.  Although this problem has been variously diagnosed, 
the overwhelming majority of diagnoses have been of chronic 
folliculitis.  At the time of examination in September 1992, 
the veteran complained of red spots all over his body for the 
previous 15 months, ever since he got back from the Persian 
Gulf.  He stated that he also had sores on his head, and that 
he was treated for this problem when he first got back to the 
United States.  Examination revealed scattered small 
irritated lesions on the forearm, legs, and scalp, which 
looked like insect bites.  He was instructed to report to the 
dermatology clinic in a few months if these lesions did not 
clear up.

It appears that these lesions did not resolve, as the record 
contains a VA treatment note from the dermatology clinic 
dated in February 1993.  At that time, the veteran presented 
with a history of mild, moderately pruritic skin lesions 
which started after returning from Saudi Arabia in June 1991.  
These lesions were confined to sun-exposed areas of the 
hands, arms, and neck.  These lesions were in various stages 
from healed depigmented areas to crusted and scabbed, 
papular, vesicular lesions.  The examiner noted that the 
veteran had been treated in October 1992, without effect.  
This examiner also noted that the veteran was constantly 
exposed to oil smoke while in Saudi Arabia.  The examiner 
then rendered relevant diagnoses of nummular eczema of the 
arms and folliculitis of the neck.

Also relevant is the report of the VA general examination 
conducted in February 1995.  At that time, the veteran 
complained of a skin rash which began while serving in the 
Persian Gulf, and which had been treated multiple times since 
service, without success.  Following an examination, the 
examiner diagnosed a "skin rash of unknown etiology, may be 
related to environmental exposure in the Persian Gulf."

At the time of his June 1998 RO hearing, the veteran stated 
that he first noticed sores on his head in June 1991, while 
in Saudi Arabia.  He stated that once he returned to the 
United States, he went on sick call in August 1991 at a 
military hospital in Ft. Knox, Kentucky, at which time he was 
told that they were probably insect bites.  However, these 
sores continued to spread to all parts of his body except for 
the palms of his hands and the soles of his feet, and were 
itchy and sore.  He also stated that he had been treated for 
this problem more or less continuously since serving in the 
Persian Gulf.

The Board again observes that the veteran's symptomatology 
has been medically attributed to known diagnosis, in 
particular to folliculitis.  Thus, to the extent that the 
veteran's complaints have been specifically attributed to an 
identifiable cause, they are not manifestations of an illness 
which "cannot be attributed to any known clinical 
diagnosis," and service connection under section 3.317 is 
precluded.  

However, the Board again finds that service connection on a 
direct basis is warranted due to evidence of continuity of 
symptomatology.  The veteran has credibly testified that he 
began suffering from pruritic sores on his body in June 1991, 
and that he was treated for these sores in August 1991 (the 
Board notes that efforts to procure these records from 
Ireland U.S. Army Hospital have been unsuccessful).  In this 
regard, the Board notes that while lay witnesses are 
generally not competent to offer evidence which requires 
medial knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

He has also testified that he has had these same itchy 
lesions in the same areas ever since service, and indeed, the 
medical evidence confirms that he was treated for 
folliculitis in September 1992, less than one year after 
discharge, and has been treated for folliculitis on numerous 
occasions since that time.  Finally, the Board observes that 
the examiner who performed the February 1995 VA examination 
opined that these lesions "may be related to environmental 
exposure in the Persian Gulf."  Therefore, the Board 
concludes that the evidence supports the conclusion that the 
veteran's current folliculitis is related to service, and 
service connection for this disorder is granted.

iii.  Sinusitis and headaches

Although the veteran is seeking service connection for 
sinusitis and for headaches separately, the Board observes 
that the veteran has testified that he believes that his 
headaches are directly related to his sinus condition since 
they are a symptom of his sinus condition.  Indeed, the 
veteran has nearly always referred to the two problems 
together at the time of treatment.  Furthermore, the veteran 
has repeatedly referred to these headaches as sinus 
headaches, and his headaches have been diagnosed as such on 
several occasions.  Finally, numerous examiners have related 
the two disorders to each other, including two diagnoses of 
"suspect headaches related to sinusitis" in February and 
March 1993.  Therefore, the Board shall discuss the two 
disorders together for purposes of this decision.

The first mention of sinus problems or headaches contained in 
the medical records is found in the report of a Persian Gulf 
Registry Examination conducted in December 1992.  At that 
time, the veteran complained of almost daily sinus headaches.  
However, the only relevant diagnosis rendered at that time 
was of subjective headaches.

The veteran's claims file is replete with subsequent medical 
evidence of treatment for sinus problems and headaches, with 
diagnoses principally of chronic sinusitis and sinus 
headaches.  Of note is a VA medical certificate dated in 
February 1993, at which time the veteran complained of having 
suffered from clogged sinuses and headaches since his return 
from Saudi Arabia in June 1991.  The veteran stated that his 
headaches were usually frontal in nature, and generally 
occurred when he had sinus congestion and drainage.  He 
reported that these symptoms had been present since he came 
back from Kuwait.

Also of note are treatment records from James Allan, M.D., 
which indicate several instances of treatment for sinus 
problems in 1994.  Of particular significance is a treatment 
note from early March 1994, at which time the veteran 
reported "sinus trouble since desert."  One week later he 
again complained of headaches and sinus problems ever since 
his period of exposure to burning oil well clouds in Kuwait, 
which he reported lasted for months.

At the time of a VA neurological examination in July 1994, 
the veteran reported that he had suffered from almost daily 
headaches since his return from the Persian Gulf, which he 
described as a pressure sensation across the forehead and 
frontal portion of his head.  The examiner diagnosed multiple 
frequent headaches, and commented that they sounded like 
either cluster headaches or tension headaches rather than 
migraines, but could possibly be related to his sleep apnea.

At the time of the veteran's hearing in June 1998, he 
testified that he started experiencing sinus congestion and 
sinus headaches in July 1991, shortly after returning from 
the Persian Gulf.  He also stated his belief that his sinus 
problems and associated sinus headaches were related to his 
prolonged exposure to oil smoke in Kuwait.

The Board again observes that the veteran's symptomatology 
has been medically attributed to known diagnoses, in 
particular to sinusitis and sinus headaches.  Thus, to the 
extent that the veteran's complaints have been specifically 
attributed to identifiable causes, they are not 
manifestations of an illness which "cannot be attributed to 
any known clinical diagnosis," and service connection under 
section 3.317 is precluded.  

However, the Board again finds that service connection on a 
direct basis is warranted due to evidence of continuity of 
symptomatology.  The veteran has credibly testified that he 
began suffering from both sinus congestion and frontal 
headaches in the sinus area in July 1991, and that he has 
suffered from these problems ever since.  In this regard, the 
Board again notes that while lay witnesses are generally not 
competent to offer evidence which requires medial knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder.  Jones, 7 Vet. App. at 137; 
Espiritu, 2 Vet. App. at 494.  

Furthermore, this history is supported by the medical 
evidence, which indicates that the veteran complained of 
sinus headaches as early as December 1992, only 14 months 
after discharge, and has been diagnosed with and treated for 
chronic sinusitis and sinus headaches ever since.  Therefore, 
the Board finds that the evidence supports a finding of 
continuity of symptomatology since discharge for sinusitis 
and headaches, and service connection for both disorders is 
warranted.

II.  Service connection for left ear hearing loss

A review of the veteran's available service medical records 
does not reveal any evidence of left ear hearing loss, and 
medical examinations in the years immediately following 
discharge, including a VA general medical examination in 
February 1995, did not indicate any complaints, findings, or 
diagnoses relating to hearing loss.

The first indication of hearing loss problems is found in a 
VA progress note dated in January 1999, at which time the 
examiner noted that the veteran complained of hearing loss, 
and recommended that the veteran undergo a hearing screening 
test at the audiological clinic.  

Therefore, in April 1999 the veteran underwent an 
audiological evaluation.  At that time, the veteran 
complained of hearing loss in both ears for "many" years, 
with some tinnitus after working on his computer.  He 
reported that he had been exposed to excessive noise, but the 
type of noise and the date of exposure were not indicated.  
Following an examination, the examiner diagnosed mild high 
frequency sensorineural hearing loss in the right ear, and 
mild to moderate sensorineural hearing loss in the left ear.  
The use of a hearing aid in the left ear was recommended.

In February 2000, the veteran testified at a hearing before 
an RO hearing officer.  At that time, the veteran stated that 
he served as a combat medic and an assistant first sergeant 
during his tour of duty in the Persian Gulf, and that he was 
exposed to the noise of small arms, artillery, and armored 
personnel vehicles.  He stated that he did not wear any type 
of hearing protection.  He reported that he first noticed 
hearing loss when he got back to Saudi Arabia, sometime in 
1991, at which time he heard noises like the noise of a 
diesel engine laboring.  He also noted that he had begun 
wearing a hearing aid in his left ear a few months prior to 
the hearing to help with this problem.  He also stated that 
the first time his hearing was tested after service was in 
early 1999 at the Columbia, Missouri VAMC.  The veteran's 
wife also testified that the veteran had been suffering from 
hearing difficulty ever since his return from the Persian 
Gulf in 1991.

A review of this evidence reveals that the veteran clearly 
suffers from left ear hearing loss.  However, there is no 
medical evidence which links this disorder, first diagnosed 
in 1999, to the veteran's most recent period of military 
service, some eight years earlier.  

The Board has considered the veteran's contention, as set 
forth during his February 2000 RO hearing, that his hearing 
loss is related to the noise of small arms, artillery, and 
armored personnel vehicles while serving in the Persian Gulf.  
The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection, and his statements 
are presumed credible for purposes of this determination.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of his current hearing loss.  As it is the province 
of trained health care professionals to enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation, Jones v. Brown, 7 Vet. App. 134, 137 
(1994), the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), citing Grottveit, in which the 
Court held that an appellant does not meet his or her burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current left ear 
hearing loss is related to acoustic trauma incurred while in 
the Persian Gulf cannot be accepted as competent evidence.

Furthermore, while the veteran and his wife are competent to 
report the veteran's symptoms since service, such as 
difficulty hearing, they are not qualified to state that the 
veteran suffered from hearing loss for VA purposes prior to 
April 1999.  In this regard, the Board observes that under 
the provisions of 38 C.F.R. § 3.385 (1999), impaired hearing 
is considered by the VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for left ear hearing loss, and the claim must be 
denied on that basis.  As the duty to assist is not triggered 
here by the submission of a well-grounded claim, the Board 
finds that VA has no obligation to further develop the 
veteran's claim.  See Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for left ear hearing loss.  On the contrary, the 
veteran has stated that he was not treated by any doctors 
since his discharge from service until early 1999, at which 
time he underwent audiological testing at a VAMC.  The Board 
observes that these testing results appear to be of record.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a pulmonary disorder, to include as 
due to an undiagnosed illness, is denied.

Service connection for sleep apnea is granted.

Service connection for a skin condition is granted.

Service connection for sinusitis is granted.

Service connection for headaches is granted.

Evidence of a well-grounded claim having not been submitted, 
service connection for left ear hearing loss is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

